Citation Nr: 0427626	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  01-00 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
disability, to include as secondary to service-connected left 
knee disorder.

2.  Entitlement to service connection for degenerative 
changes of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to 
January 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  In that decision, the RO denied 
service connection for degenerative changes of the cervical 
spine, and for laminectomy and spinal fusion for lumbar 
spondylosis.  The veteran perfected an appeal as to these 
claims.  


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence necessary to 
substantiate his claim; and has rendered all assistance 
required.

2.  The veteran's lumbar spine disability has been 
permanently worsened by his service-connected left knee 
disability.

3.  The veteran's degenerative changes of the cervical spine 
are related to injury during service.


CONCLUSIONS OF LAW

1.  Non-service-connected lumbar spine disability was 
aggravated by service-connected postoperative torn medial 
meniscus of the left knee, and service connection is 
established on the basis of aggravation.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); Allen v. Brown, 7 Vet. App. 439 
(1995); 38 C.F.R. § 3.310(a) (2003).

2.  Degenerative changes of the cervical spine were incurred 
during service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The RO notified the veteran consistent with requirements 
under the VCAA in letters dated in April and September 2002, 
and in the statement of the case and supplemental statements 
of the case.  He was informed of the information and evidence 
necessary to substantiate the claim, which evidence he was 
expected to submit, and which evidence VA would attempt to 
obtain for him.  He was also requested to inform the RO of 
any further evidence the claimant wanted VA to attempt to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The record reflects that the RO has made reasonable efforts 
to obtain relevant medical evidence adequately identified by 
the appellant in support of his claim.  He also has been 
afforded pertinent examination.  The Board finds that VA has 
complied with the VCAA duties to notify and assist.  The 
timing of the notice, after the adjudication appealed, did 
not prejudice the claims in any way because they were re-
adjudicated subsequently by the RO on the merits of the 
claims alone without regard to finality of prior decisions.



II.  Background

Service medical records show that the veteran was treated in 
March 1962 for complaints of frequent headaches.  The 
consultation report noted that the veteran reported that 
fourteen months before he had fallen and struck the posterior 
cervical spine and experienced little ill effect.  About five 
months before he began having pain at the base of the skull.  
At the time of the March 1962 treatment, examination revealed 
no pathology and spine films were within normal limits.  The 
X-ray report contains findings of essentially negative X-ray 
of the cervical spine and left knee.  The impression was that 
there was no bone or ligamentous damage.  

A narrative summary of hospitalization from May to September 
1962 shows that the veteran was treated for a diagnosis of 
derangement, internal, left knee (torn medial meniscus).  He 
underwent an excision of a torn medial meniscus of the left 
knee.

In October 1962 the veteran was treated for complaints of 
swollen and painful left knee.  

The veteran's separation examination report, dated in January 
1963, shows that his lower extremities, spine, and other 
musculoskeletal systems, were clinically evaluated as normal.

Private treatment records include a June 1995 MRI examination 
report containing an impression of (1) significant disc 
degeneration at L3-4 level and L4-5 level with associated 
disc bulge causing moderate central canal stenosis and 
bilateral neuroforaminal narrowing, right more than left at 
L3-4 and bilaterally at L4-5 level.

A July 1995 statement from David W. Cahill, M.D., F.A.C.S., 
indicated that X-rays showed a rotatory scoliosis deformity 
at L3-4, centered at L3-4 with huge osteophytes growing off 
the joints at that level.

In August 1995 the veteran was admitted and treated for 
complaints of bilateral foot numbness and paresthesias.  He 
reported a long history of low back pain since a motor 
vehicle accident 25 years before.  The hospital report noted 
the veteran had severe lumbar degenerative disease with 
scoliosis and lack of lordosis with multiple lumbar levels of 
stenosis secondary to severe arthritis in his spine at this 
level.  During hospitalization he underwent L3-L4 
laminectomy; foraminotomy of L-4 and L-5 bilaterally; 
posterior lumbar fusion from L2 to L5 with instrumentation 
and correction of kyphoscoliosis deformity; and autologous 
iliac bone graft.  The post-operative diagnoses consisted of  
severe degenerative lumbar scoliosis and lack of lordosis 
with multilevel stenosis secondary to severe degenerative 
arthritis in the lumbar spine.

Subsequently there are various private medical records 
reflecting treatment from  1995 to 1998 for low back 
complaints.  The report of an October 1996 neurological 
consultation shows that the veteran was seen for evaluation 
of lower back pain with radiation into both buttock regions.  
On examination, findings were made with respect to the neck 
and spine.  At the conclusion, the impression included (1) 
lumbar spondylosis with degenerative disc disease; (2) lower 
back pain probably secondary to #1; (3) S/P lumbar spine 
surgery with instrumentation and presumed fusion; (4) 
recurrent lower back pain of uncertain cause, rule out spinal 
instability and rule out metastatic prostate disease - 
doubtful.

In March 1997, the veteran underwent a second operative 
procedure involving the lumbar spine.  The postoperative 
diagnosis was lumbar spondylosis, status post instrumentation 
and fusion with multilevel lateral recess stenosis.  The 
report of an August 1997 final office visit contains an 
impression of satisfactory postoperative course following 
bilateral laminectomy, L2-L5 followed by instrumentation and 
fusion; and residual lower back discomfort and residual 
radiculopathy.

The report of an October 1998 VA neurological disorders 
examination shows that the veteran reported that he fell and 
injured his lower back, neck, and knees while in the Navy.  
He said that since then he had had two back surgeries, one of 
which was in August 1995 when he underwent a multilevel 
laminectomy with fusion, and subsequently that was revised.  
He reported complaints of low back pain with leg numbness and 
his feet are always numb.  After examination, including 
diagnostic and clinical tests, the examiner concluded with 
diagnoses including: (1)  Polyradiculopathy.  In my opinion, 
this condition is as likely as not to be directly related to 
the veteran's injury 35 years ago; and (2)  Polyneuropathy.  
The etiology of this is unknown.  The examiner opined that 
part of the veteran's condition was related to his service-
connected injury; however, part of it is not.

The report of an October 1998 VA examination of the spine 
shows that the veteran reported that during service he fell 
flat on his back, and was at that time evaluated and 
diagnosed with strain and sprain and treated with 
conservative management.  The veteran reported that since 
then he had developed lumbar spine pain with radiation into 
the bilateral lower extremities, left greater than right.  
The report noted the veteran's treatment history including 
lumbar laminectomy in August 1995, bilateral L2-L5 
laminectomies, diskectomies with posterior fusion in March 
1997, and anterior lumbar fusion in April 1997.  The veteran 
complained of lumbar spine pain and cervical spine pain.

During the October 1998 VA spine examination, the report of 
X-ray examination of the cervical spine contains an 
impression of degenerative change of the cervical spine 
particularly at the C4-C5 level.  No evidence of acute 
abnormalities are noted.  The report of X-ray examination of 
the lumbar spine contains an impression indicating status-
post surgical intervention as further described in the report 
findings. 

The October 1998 VA spine examination report contains an 
assessment that the veteran had lumbar disk herniation which 
required surgical intervention and subsequent re-operation.  
The examiner opined that this condition most likely 
originated with the veteran's trauma while in service, as 
this likely started a cascade of chronic degenerative change.  
With respect to the cervical spine, the assessment included 
that there was no gross motor or neurologic deficit, and 
there was radiographic changes consistent with degenerative 
changes.  The examiner opined that this was most likely 
related to the veteran's original fall while in service.  The 
diagnosis was cervical strain.

During a February 2003 hearing at the RO, the veteran 
testified that he injured his cervical and lumbar spine in 
service when he slipped and fell about four feet down a steel 
ladder.  This involved his knees also.  He testified and 
described immediate treatment, and treatment beginning within 
one year of service and for many years thereafter.  He 
testified that he had an automobile accident after service 
which did not injure his back.

In a letter dated in March 2003, Arthur R. Hutchins, D.C., 
indicated that he had treated the veteran from 1984 until 
1997 for lower lumbar spine due to severe disc degeneration.  
He also indicated that the veteran suffered many cervical 
spine complaints as well.  He indicated that the veteran had 
stated his complaints started while in service.

In a letter dated in March 2003, Donald J. Hensley, D.C., 
indicated that his father, Dr. Earl Hensley, had remembered 
treating the veteran during a time frame for which the 
veteran requested his verification, from 1963 through 1967.  
Dr. Donald Hensley said that his father could not be specific 
what areas were treated and files were not available for 
review.

In a letter dated in April 2003, H. B. Cooey, D.C., verified 
that the veteran was a patient for a period of time in the 
mid 1970's for treatment of a low back condition.

The report of an April 2003 VA spine examination shows that 
the veteran reported a history of injury in service.  He also 
reported complaints of a sore back and neck.  He reported he 
had a baseline 4/10 pain in his neck, mainly in the lower 
neck and radiates to his left lateral shoulder.  He 
complained that the back pain occurred with 6/10 pain and 
caused bilateral lower extremity paresthesias.  This 
particularly caused groin pain with bending.  He complained 
of significant pain in his lower back and occasional walking 
secondary to paresthesias in his lower extremities.  

Diagnostic studies included plain films demonstrating 
degenerative disease in the cervical spine at C4-5 and C5-6.  
The neck was slightly bent to the right in the coronal plane, 
which was opined to be questionably secondary to spasm.  
Plain films of the lumbar spine demonstrated findings 
including an L1-2 fusion with pedicle screws.

After examination, the examination report contains an 
assessment in which the examiner opined that the veteran's 
cervical and lumbar diseases were purely degenerative in 
nature and less likely or not to be related to the veteran's 
time in service.  The examiner commented on the opinion by 
the examiner who performed the 1998 VA examination, noting 
that that examiner was a neurologist and not an expert in 
spine disorders.  The examiner opined his concurrence with 
the 1998 examiner, that the veteran's lower extremity 
paresthesias were more likely than not to be related to his 
peripheral neuropathy rather than his lumbar spine disease.  
The examiner opined that the veteran's chronic neck and back 
pain were clearly degenerative by plain films.  Review of old 
and current films demonstrated no specific traumatic 
findings. 

The examiner opined that given the extensive degenerative 
changes and history of lumbar spine problems, he found it is 
less likely than not that the veteran's knee problems present 
any significant component of his lumbar spine disease, 
although given that he has had such a complex history, this 
is difficult to determine.  The examiner indicated in an 
opinion that at the most, the veteran's lumbar spine problems 
was largely independent of his knee problems, but it was as 
likely as not that the veteran's service-connected knee 
disability attributed an additional 10 percent to the 
veteran's back pain.  The examiner further opined, indicating 
that the degenerative changes in the lumbar spine were "less 
likely than not" due to the veteran's fall; that it was 
doubtful that his knee played any component in the veteran's 
degenerative spine, but that it was as likely as not that the 
knee played an additional 10 percent of aggravation of his 
spine symptoms.

In a lay statement received in June 2003, the author attested 
that he became acquainted with the veteran in 1983 and that 
the veteran was having back pain when he first met the 
veteran.

During a July 2004 hearing before the Board, the veteran 
testified that while serving in the Navy on a ship he fell 
from a ladder and injured his lower back and legs.  He was 
treated at the infirmary with aspirin and something around 
his neck, and rest in his bunk for the rest of the day.  The 
following day he was hurting with pain in the lower back and 
legs.  The veteran testified that after leaving service, 
within one month, he began treatment by a chiropractor which 
lasted for many years through to 1995 when he had his first 
back surgery, for lower back.  The chiropractor was Dr. 
Hensely.  The veteran testified that when he first left 
service, his limp due to his knee was not that bad.  Later a 
huge bone deposit around the knee caused a limitation in 
walking and he could not pass a physical for the highway 
patrol.  He testified that he favored the left leg.  The 
veteran testified that he had been in an automobile accident 
in which he injured his head when it hit the rearview mirror.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may 
also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See 38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service." Id.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309 (2003).

The provisions of 38 C.F.R. § 3.309(a) were revised effective 
November 7, 2002, to provide that service connection may be 
presumed if a preexisting disability is shown to have been 
aggravated within one year following service.  The previous 
regulation did not contain such a provision related to 
aggravation.  67 Fed. Reg. 67,792 (November 7, 2002).  As 
discussed below, there is no evidence of any arthritis within 
one year of discharge.  Therefore, there is no prejudice to 
the veteran in the Board considering the revised regulation 
in the first instance.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

In addition, service connection may be granted for a 
"[d]isability which is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a); 
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  Furthermore, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The veteran's only service-connected disability is 
postoperative excision of torn medial meniscus of the left 
knee.

Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

The Board notes that the medical record contains sufficient 
competent evidence of  a current cervical spine disability 
and lumbar spine disability.  The medical record contains 
medical evidence of degenerative changes of the cervical 
spine, as shown in  the report of the recent VA examination 
in April 2004.  That report  contains diagnostic study 
findings and assessment of degenerative disease in the 
cervical spine at C4-5 and C5-6.  The record also contains 
sufficient competent evidence of the claimed lumbar spine 
disability, laminectomy and spinal fusion for lumbar 
spondylosis, as well as arthritis, as shown in the records 
discussed above.

Because the record contains competent medical evidence of 
current degenerative changes of the cervical spine, and 
laminectomy and spinal fusion for lumbar spondylosis, as well 
as arthritis, with no evidence to the contrary, the Board 
concedes the presence of these disabilities.  Therefore, the 
issue of entitlement to service connection for these claimed 
spine disorders rests on the question of whether such 
disabilities were incurred in or aggravated by active 
military service, or in the case of arthritis, was 
compensably disabling within a year thereafter; or 
proximately due to or the result of a service-connected 
disease or injury.  

A.  Laminectomy and Spinal Fusion for Lumbar Spondylosis

Based on review of the medical evidence as previously set 
forth, Board does not find that service connection is 
warranted for the claimed lumbar spine disability on a direct 
basis.  There is no evidence of this during service or for 
many years after service.  Although Dr. Hensley indicated in 
a letter that his father remembered treating the veteran from 
1963 through 1967 (dates provided by the veteran), his father 
did not remember the specific areas treated and his files 
were not available.  Letters from two other doctors of 
chiropractic indicated low back treatment only from the mid 
1970's.  The evidence does not show that the veteran had 
arthritis in service or that arthritis become disabling to a 
compensable degree within one year of separation from active 
duty.  

The Board notes that during an October 1998 VA spine 
examination, the assessment was that the veteran had lumbar 
disk herniation requiring surgical intervention and 
subsequent re-operation.  The examiner opined that this 
condition most likely originated with the veteran's trauma 
during service.  During an October 1998 VA neurological 
disorders examination, the examiner opined that 
polyradiculopathy was as likely as not directly related to 
the veteran's injury in service.

However, the Board finds the opinion given during the April 
2004 spine disorders examination more highly probative 
evidence on this matter of nexus, and consistent with the 
documented medical history which does not show that the 
veteran sustained a lumbar spine injury during service.  In 
the April 2004 examination, the examiner reviewed the claims 
file including the reports of the October 1998 VA 
neurological and spine examinations, and provided cogent 
opinions to the effect that the degenerative changes in the 
lumbar spine were not due to the veteran's fall in service, 
or due to his service-connected left knee disability.  The 
Board finds that the preponderance of the evidence is against 
the claim for service connection on a direct basis, or 
presumptively under 38 C.F.R. §§ 3.307, 3.309.  

The Board has considered whether service connection is 
warranted for a lumbar spine disability on the basis of 
aggravation of a preexisting lumbar spine disability by his 
service-connected postoperative excision of torn medial 
meniscus of the left knee.  In this connection, the Board 
construes the opinion rendered by the VA examiner in April 
2004 as placing the evidence in equipoise.  Specifically, the 
examiner opined that it was as likely as not that the knee 
plays a role in aggravation of the veteran's spine lumbar 
symptoms, and contributed an additional "10%" to his back 
pain.  

As such the benefit of the doubt is given to the veteran.  
Accordingly service connection is warranted for aggravation 
of a disability of the lumbar spine.  38 C.F.R. § 3.102.  
Service connection is warranted only for the degree of lumbar 
spine disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

B.  Degenerative Changes of the Cervical Spine

Service medical records show that the veteran was treated on 
one occasion in March 1962 for complaints of headaches at 
which time the veteran reported that he had previously fallen 
and struck the posterior cervical spine and experienced 
little ill effect.  Examination revealed no pathology, and X-
rays were within normal limits.  On separation examination, 
the spine and other musculoskeletal systems were evaluated as 
normal.

In a March 2003 letter, Dr. Hutchins indicated he had treated 
the veteran from 1984 until 1997, and that the veteran 
suffered many cervical spine complaints.  In a March 2003 
letter, Donald J. Hensley, D.C., indicated that his father 
remembered that he had treated the veteran from 1963 through 
1967.  

The examiner at the October 1998 VA examination of the spine 
noted a history of injury in service when the veteran fell 
flat on his back, and was treated for strain and sprain.  The 
examiner noted treatment in March 1962, about 14 months after 
the accident.  After examination, the assessment included 
that there were radiographic changes consistent with 
degenerative changes.  The diagnosis was cervical strain.  
The examiner opined that this was most likely related to the 
veteran's original fall while in service.  

During the April 2003 VA spine examination, X-ray examination 
revealed degenerative disease in the cervical spine at C4-5 
and C5-6.  The examiner opined that the cervical disease was 
purely degenerative in nature and less likely or not to be 
related to service.  

The Board finds that the two opposing but persuasive medical 
opinions just discussed are in a state of relative equipoise, 
that is, it is as likely as not that degenerative changes of 
the cervical spine are the result of injury during active 
service.  The veteran is therefore entitled to the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

ORDER

Service connection for a lumbar spine disability secondary to 
service-connected torn medial meniscus of the left knee on 
the basis of aggravation is granted.

Service connection for degenerative changes of the cervical 
spine is granted.



	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



